Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.


Claim Rejections - 35 USC § 101

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 12, 15 recite computing an incident matrix based on an original graph; defining a cost function of a new graph; determining a reduced cost function by iteratively computing a gradient of the cost function for the new graph and modifying the graph by adding/removing an edge.
The limitation of computing an incident matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. That is, other than reciting “executed by the one or more processors,” nothing in the claim element precludes the step from reciting a mathematical concept.  Next, the limitation of defining a cost function of a new graph based on the incident matrix, the cost function including an entropy, a graph distance and a number of edges/nodes, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept. That is, other than reciting “executed by the one or more processors,” nothing in the claim element precludes the step from reciting a mathematical concept.  Finally, the limitation of determining a reduced cost function, and completing an approximated graph, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept.  That is, other than reciting “executed by the one or more processors,” nothing in the claim element precludes the step from implementing a mathematical concept.  If a claim limitation, under its broadest reasonable interpretation, covers recitation of mathematical concept(s) but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, claims 1, 12 and 15 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to implement the mathematical concepts.  The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function). The other additional element of outputting an approximated graph corresponding to the modified new graph having a minimum of the cost function represents mere extra-solution activity to the judicial exception. The additional elements of outputting the completed approximated graph represents post-solution activity of outputting or displaying results to the user. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 12 and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to implement the mathematical concept(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitation of outputting an approximation graph represents an insignificant extra-solution activity of outputting or displaying resultant data to the user. This element is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “Graph approximation is the concept of altering a current graph in order to approximate with another graph that has some different properties, while retaining other properties” (see US 2021/0303536, [0002] – [0005]).  Claims 1, 12 and 15, as a whole, are directed to mathematical concepts. The additional elements are not sufficient to overcome the essentially nature of these claims. Accordingly, claims 1, 12 and 15 are not patent eligible.

Claim 2-11 and 13-14 depend on claims 1 and 12 and include all the limitations of claims 1, 12. Therefore, claims 2-11 and 13-14recite the same abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitation of the new graph is initially defined as a zero graph. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3 recites the additional limitation of modifying the mathematical concept by adding an edge to the graph. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 3 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 3 is not patent eligible.
Claim 4 recites the additional limitation of defining the graph as an original graph. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 4 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.
Claim 5 recites the additional limitation of modifying the mathematical concept by removing an edge to the graph. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 5 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.
Claims 6-8 recite the additional limitation of defining the graphs as MST, METIS, Laplacian or Quatradic graph. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claims 6-8 recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claims 6-8 are not patent eligible.
Claim 9 recites the additional limitation of defining the entropy, graph distance and number of edge/nodes as differential values. This judicial exception is not integrated into a practical application. The additional element represent a mathematical concept of defining terms in the implementation of mathematical relationships/formulas. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 9 is not patent eligible.
Claim 10 recites the additional limitation combining or merging approximate graph with a minimal graph to produce a returned graph. This judicial exception is not integrated into a practical application. The additional element represent a further mathematical concept. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 10 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 10 is not patent eligible.
Claim 11 recites the additional limitation expanding the original graph. This judicial exception is not integrated into a practical application. The additional element represent a further mathematical concept. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. Accordingly, claim 11 recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mathematical concept.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical) is not sufficient to amount to significantly more than the judicial exception. Claim 11 is not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parchas, Panos et al., “Uncertain Graph Sparsification,” March 2018 (hereinafter Parchas) in view of Wong et al., US 2019/0138929 (hereinafter Wong).

For claims 1, 12, 15, Parchas teaches a method for graph approximation, the method comprising:
	receiving an original graph including data represented as nodes and edges connecting the nodes (see p. 2439, 4.1 Optimal Probability Assignment for Minimizing ∆1, “Given the backbone graph Gb”);
computing an incident matrix based on an original graph (see p. 2439, 4.1 Optimal Probability Assignment for Minimizing ∆1, “Given the backbone graph...we wish to compute the edge probabilities that minimize the discrepancy for k-1...We represent Gb by an incidence matrix” and “For an incidence matrix Ab, there is a probability assignment p* that minimizes ∆1”);
defining a cost function of a new graph based on the incident matrix, the cost function including an entropy of the new graph...and a number of edges and/or nodes of the new graph (see p. 2437, 3 Problem Definition and Framework, “where p...is a function that assigns a probability p(u,v) to each edge,” 2441, 4.3 Expectation Maximization Degree, “Expectation-Maximization Degree...EMD starts with the input backbone graph, and the corresponding probability p of G...it them enters the iterative process...to optimize the edge probabilities” of the new graph and “On the other hand, Expectation-Maximization Degree modifies both Eb and the edge probabilities. EMD is inspired by Expectation-Maximization [14], which is an iterative optimization framework that estimates two sets of interdependent unknown parameters...entropy parameter h,” where calculating probability p for EMD represents defining a cost function of new graph and where probability is associated with entropy of new graph).

Wong teaches “defining a cost function of a new graph, the cost function including a graph distance...wherein the graph distance is a value representing a distance between the new graph and the original graph” (see [0095] – [0100], “initial graph-based learning machine 601 may be trained...by minimizing a cost function using optimization algorithms such as gradient descent...Cost fuctions such as...Hellinger distance cost fuction” and “After a full machine score q_H,C,j for each component C_j is computed, a new reduced graph-based learning machine B may then be constructed, for example, by removing the machine component C_j from the initial graph-based learning machine 601” where distance cost function determined for new reduced graph-based learning machine with respect to initial graph-based learning machine represents graph distance between new graph and original graph, Applicant’s Specification, US 2021/0303536, [0037], “A cost function may be defined that measures the distance between the original graph and the target graph and has at least two components. The first component is the actual distance between the original graph and the target graph, for example, the distance may be 0 when the new (target) graph is the same as the original graph and increases as changes are applied relative to the original graph”).  Wong also teaches “determining a reduced cost function by, iteratively: computing a gradient of the cost function for the new graph” (see [0095] – [0100], “initial graph-based learning machine 601 may be trained...for example, by minimizing a cost function using optimization algorithms such as gradient descent”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Parchas with the teachings of Wong to utilize learning machine algorithms and techniques to optimize an input set/graph (see Wong, [0003] – [0004], [0095]).


The combination further teaches
determining a reduced cost function by, iteratively (see Parchas, p. 2436, 1 Introduction, “sparsification reduces the storage cost, and facilitates visualization of complex networks,” p. 2441, 4.3 Expectation Maximization Degree, “EMD...is an iterative optimization framework...optimize the edge probability...minimizes the objective function,” p. 2446, 6.4 Running Time, “processing cost drops as the number of edges in the sparsified graph decreases”):
computing a gradient of the cost function for the new graph (see Parchas, p. 2438, “The proposed techniques apply a gradient descent framework that finds a local minimum in terms of discrepancy, but adjust the gradient step with the aim of reducing entropy,” p.2440, 4.2 Gradient Descent Backbone, “In essence, GDB performs gradient descent which is guaranteed to reach a local minimum of the objective function [12].  Parameter h relates the step size of gradient descent to the entropy;” see Wong, [0095] – [0100], “initial graph-based learning machine 601 may be trained...for example, by minimizing a cost function using optimization algorithms such as gradient descent”); and 
modifying the new graph by adding an edge to, or removing an edge from, the new graph (see Parchas, p. 2441, 4.3 Expectation Maximization Degree, “Expectation-Maximization Degree modifies both Eb and the edge probabilities...EMD starts with the input backbone graph, and the corresponding probabilities p of G. Then, it enters the iterative process, which consists of two phases. E-phase replaces edges of Eb with edges from E \ Eb considering the edge probabilities fixed” and “Our goal is to swap the edges of the current backbone Eb, with edges from E \ Eb that have higher gain”); and 
completing an approximated graph to have a connectivity similar to the original graph, the approximated graph corresponding to the modified new graph having a minimum of the cost function (see Parchas, p. 2441-2442, 4.3 Expectation Maximization Degree, produce optimized new/approximated graph by optimizing entropy parameter representing minimum cost function and “The procedure terminates when the improvement of an iteration is below a threshold” and “entropy has decreased to 2.7 from 3.85 in the original graph”); and
outputting the completed approximated graph (see Parchas, p. 2441-2442, 4.3 Expectation Maximization Degree, “Input: uncertain graph...backbone graph” and “Output: sparse uncertain graph G’”).


For claim 2, the combination teaches the method of claim 1, wherein the new graph is initially defined as a zero graph (see Parchas, p.2441, 4.3 Expectation Maximization Degree, “starts with the input backbone graph” represents a zero graph). 

For claim 3, the combination teaches the method of claim 2, wherein the modifying includes adding an edge to the new graph (see Parchas, p.2441, 4.3 Expectation Maximization Degree, “E-phase replaces edges of Eb with edges from E n Eb considering the edge probabilities fixed” represents adding an edge). 

For claim 4, the combination teaches the method of claim 1, wherein the new graph is initially defined as the original graph (see Parchas, p.2441, 4.3 Expectation Maximization Degree, where new graph starts with “input backbone graph” ). 

For claim 5, the combination teaches the method of claim 4, wherein the modifying includes removing an edge from the new graph (see Parchas, p.2441, 4.3 Expectation Maximization Degree, sparsification represents removing edge, see Wong [0095] – [0100], reduced graph represents removing edge from initial graph). 

For claim 6, the combination teaches the method of claim 1, wherein the new graph is initially defined as one of a MST graph, an Effective Resistance graph and a METIS graph (see Parchas, pp. 2438-2439, 3.3 Framework, where “spanning tree” represents MST graph). 

For claim 9, the combination teaches the method of claim 5, wherein the entropy of the new graph, the graph distance and the number of edges and/or nodes are each defined as differential values (see Parchas, pp. 2438-2439, 3.3 Framework, p. 2441, 4.3 Expectation Maximization Degree, see Wong [0095] – [0100]). 

For claims 10, 13, the combination teaches wherein the completing the approximated graph includes combining or merging the approximated graph with a minimal graph to produce a returned graph, wherein the returned graph has the connectivity of the minimal graph and properties of the approximated graph (see Parchas, pp. 2438-2439, 3.3 Framework, p. 2441, 4.3 Expectation Maximization Degree, see Wong [0095] – [0100]). 

For claim 11, the combination teaches the method of claim 1, further including expanding the original graph (see Parchas, pp. 2438-2439, 3.3 Framework, p. 2441, 4.3 Expectation Maximization Degree, see Wong [0095] – [0100]). 


Claims 7, 8, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parchas, Panos et al., “Uncertain Graph Sparsification,” March 2018 (hereinafter Parchas) in view of Wong et al., US 2019/0138929 (hereinafter Wong) and further in view of Cristianini US 2003/0041041 (hereinafter Cristianini).

For claims 7, 14, Cristianini teaches wherein the entropy of the new graph is one of a Laplacian Matrix based graph entropy, a Quadratic Matrix based graph entropy, and a feature-based Laplacian/Quadratic based graph entropy (see [0021], “The data is stored in a matrix known as a kernel matrix or Gram matrix containing all pairwise kernels between the data. Other types of matrices may be used as well, including Laplacian matrices,” [0042], [0046], “The entropy of this distribution provides a measure of the amount of clusterization achieved by a kernel. The distribution can be thresholded to separate typical cases from anomalies, then, if desired, only the typical cases can be kept for training,” [0070]).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Parchas and Wong with the teachings of Cristianini to utilize these machine learning techniques to optimize an input set/graph (see Cristianini, [0003] – [0005], [0021]).

For claim 8, Cristianini teaches the method of claim 1, wherein the graph distance is one of a Laplacian Matrix based graph distance, a Quadratic Matrix based graph distance, and a feature-based Laplacian/Quadratic based graph distance (see [0021], “The data is stored in a matrix known as a kernel matrix or Gram matrix containing all pairwise kernels between the data. Other types of matrices may be used as well, including Laplacian matrices,” [0042], [0070], “The distance between the first two eigenvalues provides information about the degree of connectivity of the graph, which can be used to measure the amount of structure in the data”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Parchas and Wong with the teachings of Cristianini to utilize these machine learning techniques to optimize an input set/graph (see Cristianini, [0003] – [0005], [0021]).


Response to Amendments & Arguments

Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.

The applicant argues amended independent claim 1 overcomes the 35 U.S.C. 101 rejection.  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, the amended limitation “receiving an original graph” represents an extra solution activity of data gathering.  Furthermore, the amended limitation “outputting the completed approximated graph” represents an extra solution activity of outputting results.  Finally, the amended limitation of “completing an approximated graph” represents an additional abstract idea that is associated with the mathematical concept representing a determination of a reduced cost function.  

The applicant argues amended independent claim 1 overcomes the 35 U.S.C. 103 rejection.  Applicant contends the “approach in Parchas differs in that the edges are considered as probabilities and a linear program is used to solved, whereas the presently claimed invention is directed to an iterative method based on the computation of the gradient of the cost function which includes an entropy defined as entropy of the new graph, a graph distance and a number of edges and/or nodes of the new graph.”  The examiner respectfully disagrees.  As disclosed in the corresponding rejection above, the approach to sparcification of a graph based on Expectcation-Maximization Degree method involves an “iterative optimization framework” that seeks to reduce the entropy, and in an example “entropy has decreased to 2.7 from 3.85 in the original graph.” (see p. 2441-2442, 4.3 Expectation Maximization Degree).  In order to determine the reduced entropy based on the reduced cost function (represented in Parchas as probability p), the EMD utilizes the “Gradient Descent Backbone” method where “M-phase calls GDB to optimize the edge probabilities” wherein the GDB determines cost of gradient descent with respect to the entropy and probabilities.  (see p. 2440, 4.2 Gradient Descent Backbone, “In essence, GDB performs gradient descent which is guaranteed to reach a local minimum of the objective function [12]. Parameter h relates the step size of gradient decent to the entropy,” p. 2441-2442, 4.3 Expectation Maximization Degree).  Wong also discloses determining a reduced cost function by computing a gradient of cost function for the new graph (see Wong, [0095] – [0100], “initial graph-based learning machine 601 may be trained...for example, by minimizing a cost function using optimization algorithms such as gradient descent”).

The applicant argues that Wong teaches “graphs are computational graphs” where the “cost is not for comparing the computation graphs” and “in Wong, there is not cost function to be minimized, e.g., in a removal phase.”  The examiner respectfully disagrees.  The applicant is arguing concepts not disclosed in the express claim limitation.  With respect to a determined “graph distance” the claim limitation recites “defining a cost function of a new graph based on the incident matrix, the cost function including...a graph distance and a number of edges and/or nodes of the new graph, wherein the graph distance is a value representing a distance between the new graph and original graph.”  The claim language does not require implementing a “removal phase” in determining a “graph distance.”  Accordingly, as disclosed in the corresponding rejection above, Wong teaches “defining a cost function of a new graph, the cost function including a graph distance...wherein the graph distance is a value representing a distance between the new graph and the original graph” (see [0095] – [0100], “initial graph-based learning machine 601 may be trained...by minimizing a cost function using optimization algorithms such as gradient descent...Cost fuctions such as...Hellinger distance cost fuction” and “After a full machine score q_H,C,j for each component C_j is computed, a new reduced graph-based learning machine B may then be constructed, for example, by removing the machine component C_j from the initial graph-based learning machine 601” where distance cost function determined for new reduced graph-based learning machine with respect to initial graph-based learning machine represents graph distance between new graph and original graph, Applicant’s Specification, US 2021/0303536, [0037], “A cost function may be defined that measures the distance between the original graph and the target graph and has at least two components. The first component is the actual distance between the original graph and the target graph, for example, the distance may be 0 when the new (target) graph is the same as the original graph and increases as changes are applied relative to the original graph”).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169